internal_revenue_service number release date index number --------------------------------- ---------------------------------------------- ---------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-115834-13 date date legend x ------------------------------------------- --------------------------------------- d1 d2 d3 d4 ------------------------ ------------------------ ---------------------- ---------------------- year --------------------------- year --------------------------- year --------------------------- state ----------- dollar_figurea dollar_figureb -------------- ----------------- dear ------------- plr-115834-13 this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting inadvertent termination relief under sec_1362 of the internal_revenue_code the code facts according to the information submitted and representations within x was incorporated on d1 under the laws of state effective d2 x elected to be taxed as an s_corporation for x’s taxable years ended year year and year x’s passive_investment_income exceeded of its gross_receipts furthermore x had c_corporation accumulated_earnings_and_profits ae p for each of the years stated above as a result x’s s election terminated on d3 x represents that it distributed its ae p of dollar_figurea on d4 x represents that its previous tax advisor inadvertently failed to inform x of the passive investment rules in addition x represents that it has always intended to maintain its s_corporation status and that the termination of x’s s election was inadvertent and did not involve retroactive tax planning or tax_avoidance x further represents that x and its shareholders continued to consistently treat x as an s_corporation and that x and its shareholders agree to make any adjustments required as a condition of obtaining relief under the inadvertent_termination_rule of sec_1362 that may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated plr-115834-13 whenever the corporation i has accumulated_earnings_and_profits at the close of each of consecutive taxable years and ii has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided in sec_1362 the term passive_investment_income means gross_receipts derived from royalties rents dividends interest and annuities sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides in relevant part that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and in the case of a termination was not part of a plan to terminate the election or the fact that the terminating event or circumstance took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event or circumstance tends to establish that the termination of the election was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than of which are passive_investment_income within the meaning of sec_1362 sec_1375 provides that the amount of the excess_net_passive_income for any taxable_year shall not exceed the amount of the corporation's taxable_income for plr-115834-13 such taxable_year as determined under sec_63 a -- i without regard to the deductions allowed by part viii of subchapter_b other than the deduction allowed by sec_248 relating to organizational_expenditures and ii without regard to the deduction under sec_172 conclusion based solely on the facts submitted and the representations made we conclude that x's s_corporation_election terminated on d3 because for three consecutive years x had ae p and more than percent of x’s income was passive_activity income under sec_1362 we further conclude that the termination of x’s s election on d3 was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on and after d3 provided x’s s_corporation_election was valid and is not otherwise terminated under sec_1362 this letter_ruling is subject_to the following condition as an adjustment under sec_1362 a payment of dollar_figureb and a copy of this letter must be sent to the following address internal_revenue_service cincinnati service_center west rivercenter blvd covington ky stop terri lackey manual deposit this payment must be sent no later than days from the date of this letter if this condition is not met then this ruling is null and void furthermore if this condition is not met x must send notification that its s election has terminated to the service_center with which x’s s election was filed except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent plr-115834-13 pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely david r haglund david r haglund branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
